DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on August 19, 2022 (hereafter the “8/19 Reply”)  has been entered.  Claims 5, 9-10, 18-22, 33-38 and 40 have been canceled.  
New Claim “42” has been entered.  

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 42 been renumbered as Claim 41.

After renumbering, Claims 4, 6-8, 11-17, 23-32, 39 and 41 are pending, with Claims 27 and 28 withdrawn from consideration as directed to a non-elected invention for reasons of record.  

Regarding new claim 41, Applicant states the following (see pg 9 of the 8/19 Reply):

    PNG
    media_image1.png
    40
    493
    media_image1.png
    Greyscale


Priority
The previous indication of the effective filing date based on the term “linear amplification mediator”, and the broader term “amplification mediator”, are re-iterated as if fully set forth

Claim Interpretation
Claim 4 recites “nucleic acid fragments” in lines 4, 8 and 10 and was amended to recite “DNA molecules” in lines 14, 24 and 27 as well as “RNA molecules” in lines 15, 17-18, 20 and 25.  Because the latter two terms (“DNA molecules” and “RNA molecules”) are reasonably interpreted as being in reference to the first term, that first term “nucleic acid fragments” is reasonably understood as encompassing --fragments of DNA or RNA molecules--.  
Applicant is encouraged to amend Claim 4 to more expressly indicate the relationship between the three terms.  

Related to the above, Claim 4 is interpreted as having six steps as follows:  (1) “providing” in lines 3-4, (2) “introducing” in line 5, (3) “distributing” in lines 6-7, (4) “amplifying” in line 8, (5) “processing” in lines 9-28, and (6) “combining” in lines 29-30.  The six steps occur in the order of steps (1) through (6) as presented or in the order of steps (1)-(3), (5), (4) and (6) as provided by lines 31-33 of Claim 4.  
The two possible orders of performing the six steps differ in the position of step (4) in the sequence, where step (4) is interpreted as --amplifying the nucleic acid fragments [in said nuclei or cells] by linear amplification-- because of the features of steps (5)-(6), or step (6) alone, that follow step (4).  Stated differently, step (4) is not interpreted as limited to linear amplification of nucleic acid fragments released from the nuclei or cells.  

Each of Claims 13 and 14 recite "each compartment comprises the first compartment specific index sequence that is different from first compartment specific index sequences in the other compartments" (emphasis added), and that feature has been accorded the broadest reasonable interpretation, in light of the specification (e.g. pgs 35-36, ¶0098, and pg 39+, ¶00109+), to mean that each first index sequence in each compartment is different from every other first index sequence in every other compartment, wherein the index sequences can be different in any way such as being present in different ratios, different concentrations, having different structures, different sequences, added at different times, etc.  
Additionally, the above quoted phrase is interpreted as meaning --each compartment comprises a first compartment specific index sequence that is different from first compartment specific index sequences in the other compartments-- to be consistent with the lack of literal basis for the adjective clause “that is different from first compartment specific index sequences in the other compartments" in any of Claims 4, 13 and 14.  
Applicant is encouraged to amend each of Claims 13 and 14 based on the above.  

Claim Rejections - 35 USC § 102 – Withdrawn
In light of claim cancellations and Von Kalle et al. (US 6,514,706 B1, issued February 4, 2003) describing LAM-PCR as a “combination of linear amplification, specific selection and amplification steps” (see col. 4, lines 65-66), the previous rejection of Claims 4, 6, 8, 11-24, 29-32, 36 and 39-40 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adey et al. (US 2018/0023119 A1, in IDS filed 4/29/2020) as evidenced by Gabriel et al. (“Linear Amplification Mediated PCR – Localization of Genetic Elements and Characterization of Unknown Flanking DNA” J. Vis. Exp. (88), e51543, doi:10.3791/51543 (2014), as previously cited) has been withdrawn. 
In light of their cancellation, the previous rejection of Claim 5, 9 and 10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adey et al. as evidenced by Gabriel et al. has been withdrawn.   

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim cancellations and the teachings of Von Kalle et al. as described above, the previous rejection of Claims 4, 6-8, 34-35 and 38 under 35 U.S.C. 103 as being unpatentable over Adey et al. in view of Hashimshony et al. has been withdrawn. 
In light of the teachings of Von Kalle et al. as described above, the previous rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over Adey et al. in view of Hashimshony et al. and Gunderson et al. has been withdrawn. 
In light of the teachings of Von Kalle et al. as described above, the previous rejection of Claim 26 under 35 U.S.C. 103 as being unpatentable over Adey et al. in view of Hashimshony et al. and Gravina et al. has been withdrawn. 
In light of their cancellation, the previous rejection of Claims 5 and 37 under 35 U.S.C. 103 as being unpatentable over Adey et al. in view of Hashimshony et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 8, 11-12, 23-24, 29-32, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. (US 2018/0023119 A1, in IDS filed 4/29/2020 as previously cited) in view of Belhocine et al. (US 2018/0340172 A1, published November 29, 2018, effectively filed at least as of December 14, 2017 based on US 15/842,550) and Arezi et al. (US 2017/0342483 A1, published November 30, 2017).  
This rejection has not been previously presented.  
As an initial matter, all three documents are directed to the preparation and sequencing of genomic nucleic acid sequences from cells with use of tagmentation (transposome-based tagging methods) as a common field of endeavor.  Also, Adey et al. and Belhocine et al. are directed to preparation methods including use of tagmentation and compartmentalization into droplets as a common field of endeavor.  
As noted in the Claim Interpretation section above, Claim 4 is interpreted as having six steps as follows:  (1) “providing” in lines 3-4, (2) “introducing” in line 5, (3) “distributing” in lines 6-7, (4) “amplifying” in line 8, (5) “processing” in lines 9-28, and (6) “combining” in lines 29-30.  The six steps occur in the order of (1) through (6) as presented or in the order of (1)-(3), (5), (4) and (6) as provided by lines 31-33 of Claim 4.  
This rejection is directed to embodiments of Claim 4 with the six steps occur in the order of (1) through (6) as presented.  
Similarly, Claim 41 is interpreted as having six steps as follows:  (1) “providing” in lines 3-4, (2) “introducing” in line 5, (3) “distributing” in lines 6-7, (4) “amplifying” in line 8, (5) “processing” in lines 9-14, and (6) “combining” in lines 15-16.  The six steps may be “conducted in any feasible order” as stated on page 16, ¶0048, of the instant specification.  
Regarding Claims 4 and 41, Adey et al. teach a method for preparing a sequencing library comprising nucleic acids from a plurality of single cells and nucleosome-depleted nuclei (see e.g. Abstract and pg 1, ¶0007) and summarized in Figure 1, reproduced as follows:

    PNG
    media_image2.png
    441
    423
    media_image2.png
    Greyscale
.
As depicted above, Adey et al. teach a step 12 which corresponds to “providing” in step (1) of each of Claims 4 and 41.  They further teach a step 14 which corresponds to “distributing” in step (3) in each of Claims 4 and 41 (e.g. “distributing subsets of the [ ] nuclei into a first plurality of compartments” in Abstract and in pg 1, ¶0007; and they define “compartments” as including “droplets”, see pg 5, ¶0060).  
They also teach a step 15 of “Index nuclei by tagmentation” which corresponds to “introducing” in step (2) in each of Claims 4 and 41 as explained below based on Adey et al. and Arezi et al.  Regarding the indexing of nuclei by tagmentation, Adey et al. teach 
“contacting each subset with a transposome complex, where the transposome complex in each compartment includes a transposase and a first index sequence that is different from first index sequences in the other compartments; fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments to generate indexed nuclei that include indexed nucleic acid fragments” (emphasis added; see pg 1, ¶0007), 

which corresponds to lines 10-14 and 24-26 of Claim 4.  
Adey et al. further teach a step 16 which corresponds to “combining” in step (6) in each of Claims 4 and 41.  
Adey et al. do not teach their indexing of nuclei by tagmentation before distributing subsets of the nuclei into compartments.  They also do not teach a step of linear amplification (i.e. step (4) of Claims 4 and 41) followed by a step of processing the nuclei to index them by adding “a compartment specific index sequence” (i.e. step (5) of Claims 4 and 41); although they do teach the analogous concept in the form of “a second index sequence to generate dual-index fragments, where the second index sequence in each compartment is different from second index sequences in the other compartments” (see e.g. pg 1, ¶0007, and step 17 of Fig. 1 above).  
Adey et al. teach that “[t]he[ir] invention is not limited to the exact details shown and described, for variations obvious to one skilled in the art will be included within the invention defined by the claims” (emphasis added; see pg 42, ¶0370).  
Regarding the order of Adey et al.’s steps 14 and 15 as depicted in Figure 1 above, Belhocine et al. teach a method of “Partition and Tagmentation in Droplets”, which includes partitioning of nuclei followed by tagmentation and linear amplification as described in Example 12 and depicted in their Figure 31, which is reproduced as follows: 

    PNG
    media_image3.png
    783
    690
    media_image3.png
    Greyscale
.
Belhocine et al. also teach an analogous method with bulk tagmentation in nuclei followed by partitioning of the tagmented nuclei into droplets and linear amplification as described in Example 11 and depicted in their Figure 30B, which is reproduced as follows:  

    PNG
    media_image4.png
    791
    683
    media_image4.png
    Greyscale
.
The bulk tagmentation in nuclei in Figure 30B is directly analogous to Adey et al.’s step 15; and the partitioning into droplets in Figure 30B is directly analogous to Adey et al.’s step 14 with a reversal of the order of Adey et al.’s steps 14 and 15.  
It would have been obvious to one having ordinary skill in the art at the time of the invention that the order of steps 14 and 15 in the method of Adey et al. may be reversed as a matter of choice and convenience, including the convenience and benefit of bulk tagmentation to provide homogenous conditions (as compared to tagmentation within individual droplets as shown in Belhocine et al.’s Fig. 31) with the reasonable expectation of successful tagmentation and partitioning of nuclei without surprising or unexpected results.  
Regarding a step of linear amplification (i.e. step (4) of Claims 4 and 41) followed by a step of processing the nuclei to index them by adding “a compartment specific index sequence” (i.e. step (5) of Claims 4 and 41), Arezi et al. teach a tagmentation method that provides 
“a clear advantage over current tagmentation protocols that require two transposase adapters to be added per DNA fragment. Specifically, because only a single transposase adapter is added per DNA fragment, the disclosed methods allow a user to recover genomic DNA sequences on either side of a tagmentation site, sequences that are lost in conventional transposase library preparation methods. In addition, the inclusion of a linear amplification step can overcome issues with limiting sample input (e.g., as shown in FIG. 3, option (ii))” (see pg 1, ¶0007).  

The portion of Figure 3 including correspondence to step (4) of Claims 4 and 41 is reproduced as follows:

    PNG
    media_image5.png
    850
    927
    media_image5.png
    Greyscale

where complete transposase-tagged fragment duplexes are identified as “8” the sequence complementary to R1 is denoted R1′, and Arezi et al. teach that 
“[t]hese complete transposase-tagged fragment duplexes can then be subjected to a linear amplification reaction with a linear amplification primer P1 comprising the first primer sequence at its 3′ end to generate duplex 9. The linear amplification reaction can be repeated (as indicated with the “Repeat” arrow), which will generate additional copies of the top strand of duplex 9 (not shown). The linear amplification reaction can be performed any desired number of times, for example between 2 and 40 times, e.g., 4 times, 10 times, 20 times, 30 times, etc.” (which describes “option (ii)” of Fig. 3 as quoted above; see pgs 6-7, ¶0067).

Arezi et al.’s tagmentation method is analogous to Adey et al.’s “Index nuclei by tagmentation” step 15; and Arezi et al.’s “R1” and “R1’” correspond to Adey et al.’s “universal sequence” in their step 15; and Arezi et al.’s “primer P1” corresponds to “a linear amplification mediator” in step (2) of Claims 4 and 41 as well as Claim 6.  It is noted that “primer P1” contains at least partial sequences of “R1” as used in the transposome complexes (upper left of Fig. 3) in the tagmentation.  
In a modification of the tagmentation in nuclei method of Adey et al. and Belhocine et al. (i.e. bulk tagmentation of nuclei before partitioning into droplets as explained above) to be Arezi et al.’s tagmentation method (in nuclei before partitioning into droplets in light of Adey et al. and Belhocine et al.), an artisan having ordinary skill would include “primer P1” with the transposome complexes (which corresponds to step (2) of Claims 4 and 41 as well as Claim 8) to avoid the complications of later delivery of the primer to individual droplets.  Additionally, and after partitioning into droplets, use of “primer P1” in linear amplification as taught by Arezi et al. would occur in the nuclei, which corresponds to step (4) of Claims 4 and 41.  
Moreover, a comparison of Arezi et al.’s linear amplification to that in Belhocine et al.’s Figure 30B as reproduced above shows them to be highly similar (e.g. in the use of the bottom strand as template for linear amplification with a primer over repeated rounds):
      
    PNG
    media_image6.png
    342
    560
    media_image6.png
    Greyscale
 
versus

    PNG
    media_image7.png
    279
    612
    media_image7.png
    Greyscale
.
There is, however, a significant difference, which is the presence of barcode (“BC”) and adapter (“P5”) sequences in the primers of Belhocine et al.  The “primer P1” of Arezi et al. does not include such sequences.  
In addition to the above, Arezi et al. further teach “a primer extension reaction (following arrow (i) in FIG. 3) on the top strand of the adapter tagged fragments 11 using a random primer 4 to produce random primer extension products 5” (see pg 6, ¶0065), which is depicted in the following portion of Figure 3 (which overlaps with the bottom of Fig. 3 reproduced above):

    PNG
    media_image8.png
    498
    594
    media_image8.png
    Greyscale
.
This additional “primer extension reaction” (PER) is also a linear amplification reaction mediated by “random primers 4”.  And in “random primer 4”, the R2 region does not hybridize to strand 11, which is a characteristic like that of the barcode (“BC”) and adapter (“P5”) sequences in the primers of Belhocine et al. (used for linear amplification) as noted above.  The primer extension using “random primer 4” corresponds to step (5) of Claims 4 and 41 as explained further below.  
It is also noted that the above also depicts amplification of “the random primer extension products 5 by polymerase chain reaction (PCR) using a forward primer comprising the first primer sequence at its 3′ end P1 and a reverse primer comprising the second primer sequence at its 3′ end P2 to produce PCR amplified products 10” (see pg 7, ¶0070), which is analogous to Adey et al.’s “Index fragments by PCR or adapter ligation” step 17 in their Figure 1 as shown above.
Regarding Claims 4, 6, 8 and 41, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method, with indexing of nuclei, of Adey et al. by 
(A) substituting their partition then tagmentation method to index nuclei with Belhocine et al.’s bulk tagmentation to index nuclei followed by partitioning subsets of the post-tagmentation nuclei into compartments (as explained above), with 
(B) use of the tagmentation with linear amplification method (of Arezi et al.) in nuclei as the bulk tagmentation to index nuclei (Adey et al. and Belhocine et al. in (A) above) to obtain the advantages taught by Arezi et al. (as described above), without including Adey et al.’s index sequences (in their transposome complexes) to better correspond to Arezi et al., and with 
(C) inclusion of those indexing sequences (from the transposome complexes of Adey et al.) in the primers, to be used in the manner of Arezi et al.’s PER (where the indexing sequences are within the R2 region in the manner of Arezi et al.’s “random primer 4”, and in a manner analogous to the barcode (BC) sequence in Belhocine et al.’s linear amplification as explained above), 
followed by (D) extending those primers to index nuclei and fulfill Adey et al.’s indexing of nuclei  in their step 15 (see their Fig. 1 above) and in correspondence to step (5) “processing” of Claims 4 and 41), and then 
pooling the nuclei with Adey et al.’s step 16 followed by subsequent steps 17-18 (see their Fig. 1), 
all with the reasonable expectation of successfully improving the method to include the improvements and advantages flowing from Belhocine et al. and Arezi et al. without surprising or unexpected results.  An additional motivation for the modification is provided by recognition that linear amplification can provide higher fidelity than exponential amplification (see discussion of LIANTI in the Background section of the instant specification, ¶0005, last four sentences).  
Additional rationales for the changes are provided by the skilled person’s recognition of the change as simple substitution of one known element (bulk tagmentation of nuclei of Belhocine et al. and tagmentation with linear amplification of Arezi et al.) for another (tagmentation of nucleic of Adey et al.) to obtain predictable results and as simple use of known techniques (of Belhocine et al. and Arezi et al.) to improve the similar method (of Adey et al.) in the same way.  
Regarding Claim 11, Adey et al. further teach “subjecting the isolated nuclei to a chemical treatment to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” (see e.g. page 1, ¶0007), which corresponds to “an agent or perturbation” in Claim 11.
Regarding Claim 12, Adey et al. further teach “subjecting the isolated nuclei to a chemical treatment to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” (see e.g. page 1, ¶0007, and page 20, ¶0182), as presented in Claim 12.  
Regarding Claim 23, Adey et al. teach methods as including exponential amplification (see e.g. page 6, ¶0071) of the nucleic acid fragments, wherein the exponential amplification comprises a target specific primer that anneals to a specific nucleotide sequence (see e.g. page 7, ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”).
Regarding Claim 24, Adey et al. further teach methods, after combining to generate pooled indexed nuclei, as including distributing subsets of the pooled indexed nuclei or cells into a second plurality of compartments, and introducing a second compartment specific index sequence to indexed nucleic acids to generate dual-indexed nuclei or cells comprising dual-indexed nucleic acids (see e.g. page 1, ¶0007, “distributing subsets of the pooled indexed nuclei into a second plurality of compartments; incorporating into the indexed nucleic acid fragments in each compartment a second index sequence to generate dual-index fragments”), wherein the introducing comprises primer extension (see e.g. page 2, ¶0014).
Regarding Claim 29, Adey et al. further teach the practice of methods with compartments such as “wells, droplets” (see e.g. page 5, ¶0060). 
Regarding Claims 30 and 31, Adey et al. further teach the practice of methods with use of “from 1 to about 2000 nuclei” when “distributing subsets of the nucleosome-depleted nuclei, [or] distributing subsets of the pooled indexed nuclei” (see e.g. page 2, ¶0011, as well as page 9, ¶0097, and page 10, ¶¶0104-0105), which overlaps with the range of 50 to 100 million in Claims 30 and 31.
Regarding Claim 32, Adey et al. further teach the practicing methods with use of “a surface that includes a plurality of amplification sites, where the amplification sites include at least two populations of attached single stranded capture oligonucleotides having a free 3' end, and contacting the surface that includes amplification sites with the dual-index fragments under conditions suitable to produce a plurality of amplification sites that each include a clonal population of amplicons from an individual dual-index fragment” (see e.g. page 2, ¶0016).
Regarding Claim 39, Adey et al. further teach a “target nucleic acid may be [ ] a fragment of genomic DNA” (see e.g. page 5, ¶0064).  
Thus, regarding Claims 11-12, 23-24, 29-32 and 39, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to practice the method of Adey et al., Belhocine et al. and Arezi et al. (as explained above) with inclusion of the features of Claims 11-12, 23-24, 29-32 and 39 as taught by Adey et al. (and described above) with the reasonable expectation of successfully performing the method without surprising or unexpected results.  

Claims 4, 13-17, 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. (US 2018/0023119 A1, in IDS filed 4/29/2020) in view of Arezi et al. (US 2017/0342483 A1, published November 30, 2017), both as cited above.  
This rejection has not been previously presented, and is directed to embodiments of Claim 4 not rejected above.  Therefore, it is separately presented in the interest of clarity of the record.  
As noted above, both documents are directed to the preparation and sequencing of genomic nucleic acid sequences from cells with use of tagmentation (transposase-based tagging methods) as a common field of endeavor.  
Also as noted above, each of Claims 4 and 41 is interpreted as having six steps as follows:  (1) “providing” in lines 3-4, (2) “introducing” in line 5, (3) “distributing” in lines 6-7, (4) “amplifying” in line 8, (5) “processing” in lines 9-28, and (6) “combining” in lines 29-30.  In Claim 4, the six steps occur in the order of (1) through (6) as presented or in the order of (1)-(3), (5), (4) and (6) as provided by lines 31-33 in the claim.  
This rejection is directed to embodiments of Claims 4 and 41 with the six steps occurring in the order of (1)-(3), (5), (4) and (6).  It is noted that the wording of Claim 4 does not expressly exclude the possibility of combining two consecutive steps among the six.  It is also noted that a combination of steps, such as the combination of step (2) “introducing” and step (3) “distributing” is consistent with the statement that “as appropriate, any combination of two or more steps may be conducted simultaneously” (see ¶0048, last sentence of the instant specification).  
The teachings of Adey et al. and Arezi et al. have been described above.  The correspondences between their teachings and the instantly rejected claims have been changed relative to those in the rejection above.  The new correspondences are explained below.  Also, the teachings of Adey et al. regarding Claim 24 are expressly re-emphasized. 
Regarding Claims 4 and 41 as well as Claim 13, Adey et al. teach a method for preparing a sequencing library comprising nucleic acids from a plurality of single cells and nucleosome-depleted nuclei (see e.g. Abstract and pg 1, ¶0007) and summarized in Figure 1, reproduced as follows:

    PNG
    media_image2.png
    441
    423
    media_image2.png
    Greyscale
.
As depicted above, Adey et al. teach a step 12 which corresponds to “providing” in step (1) of Claims 4 and 41.  They further teach a step 14 which corresponds to “distributing” in step (3) in Claims 4 and 41 (e.g. “distributing subsets of the [ ] nuclei into a first plurality of compartments” in Abstract and in pg 1, ¶0007; and they define “compartments” as including “droplets”, see pg 5, ¶0060).  
They also teach a step 15 which corresponds to “processing” in step (5) in Claims 4 and 41 and to “the adding” in Claim 13.  Adey et al. further teach a step 16 which corresponds to “combining” in step (6) in each of Claims 4 and 41.  
Adey et al. do not teach adding “a linear amplification mediator” to their nuclei after their step 12 and before their step 14.  They also do not teach a step of linear amplification (i.e. step (4) of Claim 4) after their step 15 and before their step 16, but they do teach that “[t]he[ir] invention is not limited to the exact details shown and described, for variations obvious to one skilled in the art will be included within the invention defined by the claims” (emphasis added; see pg 42, ¶0370).  
The claim element of “a linear amplification mediator” is address as part of the following regarding a step of linear amplification (i.e. step (4) of Claims 4 and 41) after Adey et al.’s “Index nuclei by tagmentation” step 15 in the following.  
Arezi et al. teach a tagmentation method that provides 
“a clear advantage over current tagmentation protocols that require two transposase adapters to be added per DNA fragment. Specifically, because only a single transposase adapter is added per DNA fragment, the disclosed methods allow a user to recover genomic DNA sequences on either side of a tagmentation site, sequences that are lost in conventional transposase library preparation methods. In addition, the inclusion of a linear amplification step can overcome issues with limiting sample input (e.g., as shown in FIG. 3, option (ii))” (see pg 1, ¶0007).  

The portion of Figure 3 including correspondence to step (4) of Claims 4 and 41 is reproduced as follows:

    PNG
    media_image5.png
    850
    927
    media_image5.png
    Greyscale

where complete transposase-tagged fragment duplexes are identified as “8” the sequence complementary to R1 is denoted R1′, and 
“[t]hese complete transposase-tagged fragment duplexes can then be subjected to a linear amplification reaction with a linear amplification primer P1 comprising the first primer sequence at its 3′ end to generate duplex 9. The linear amplification reaction can be repeated (as indicated with the “Repeat” arrow), which will generate additional copies of the top strand of duplex 9 (not shown). The linear amplification reaction can be performed any desired number of times, for example between 2 and 40 times, e.g., 4 times, 10 times, 20 times, 30 times, etc.” (which describes “option (ii)” of Fig. 3 as quoted above; see pgs 6-7, ¶0067).

Arezi et al.’s tagmentation method is analogous to Adey et al.’s “Index nuclei by tagmentation” step 15; and Arezi et al.’s “R1” and “R1’” correspond to Adey et al.’s “universal sequence” in their step 15; and Arezi et al.’s “primer P1” corresponds to “a linear amplification mediator” in step (2) of Claims 4 and 41.  It is noted that “primer P1” contains at least partial sequences of “R1” as used in the transposome complexes (upper left of Fig. 3) in the tagmentation. 
And in a modification of the tagmentation in nuclei method of Adey et al. (i.e. tagmentation of nuclei in their step 15) to be Arezi et al.’s tagmentation method (also in nuclei in light of Adey et al.), an artisan having ordinary skill would consider possibilities of introducing “primer P1” to the nuclei with any of steps 12 through 15 (in Adey’s Fig. 1), or between any two of steps 12 through 16.  But further consideration would indicate that introduction before completing “Deplete nucleosomes” in step 13 would be less desirable because of possible interference with, or by, the chemical treatment used to deplete nucleosomes (see e.g. pgs 1-2, ¶¶0008-0009, and pg 9, ¶¶0100-0101).  
This leaves introduction of “primer P1” to occur after step 13 and before step 14 (which corresponds to step (2) of Claims 4 and 41); as part of step 14; after step 14 and before step 15; as part of step 15; or after step 15 and before step 16.  Among these five possibilities, an artisan having ordinary skill would recognize introduction after step 13 and before step 14 as most desirable because it can provide “primer P1” more homogenously to the nuclei before they are distributed into Adey et al.’s droplet compartments.  
And after partitioning into droplets, use of “primer P1” in linear amplification as taught by Arezi et al. would occur in the nuclei after step 15, which corresponds to step (4) of Claims 4 and 41.  The extension of those primers P1 in nuclei maintains Adey et al.’s later pooling of the nuclei in their step 16.  
And further regarding step (5) of Claims 4 and 41 as well as Claim 13, Adey et al. teach methods with “contacting each subset with a transposome complex, wherein the transposome complex in each compartment comprises [ ] a first index sequence that is different from first index sequences in the other compartments” (see e.g. page 20, ¶0183); and “fragmenting nucleic acids in the subsets [ ] into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments to generate indexed nuclei comprising indexed nucleic acid fragments” (see e.g. page 20, ¶0184).
Regarding Claims 4, 13, 24 and 41, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method, with indexing of nuclei, of Adey et al. by 
(A) substituting their tagmentation method to index nuclei with Arezi et al.’s method of tagmentation with linear amplification (in Adey et al.’s nuclei) to obtain the advantages taught by Arezi et al. (as described above), with inclusion of Adey et al.’s index sequences in the transposome complexes, and with 
(B) prior introduction of a primer (to be extended for linear amplification) after depleting nucleosomes of Adey et al.’s step 13 and before distributing nuclei of Adey et al.’s step 14 (to correspond to step (2) “introducing” of Claims 4 and 41), with 
(C) extension of those primers in the linear amplification of Arezi et al. after indexing nuclei by tagmentation in Adey et al.’s step 15, and then 
pooling the nuclei with Adey et al.’s step 16 followed by their steps 17-18 (see their Fig. 1), 
all with the reasonable expectation of successfully improving the method with the advantages taught by Arezi et al. without surprising or unexpected results.  An additional motivation for the modification is provided by recognition that linear amplification can provide higher fidelity than exponential amplification (see discussion of LIANTI in the Background section of the instant specification, ¶0005, last four sentences).  
Additional rationales for the changes are provided by the skilled person’s recognition of the change as simple substitution of one known element (tagmentation with linear amplification of Arezi et al.) for another (tagmentation of nucleic of Adey et al.) to obtain predictable results and as simple use of known techniques (of Arezi et al.) to improve the similar method (of Adey et al.) in the same way.  
Regarding Claims 14 and 15, Adey et al. further teach methods with contacting each subset with reverse transcriptase (see e.g. page 6, ¶0067, “by the action of reverse transcriptase”) and a primer that anneals to RNA molecules in the isolated nuclei (see e.g. page 7, ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), wherein the primer in each compartment comprises the first index sequence that is different from first index sequences in the other compartments to generate the indexed nuclei or cells comprising the indexed nucleic acids (ibid at ¶0073, the “secondary amplification need not be identical”), all of which corresponds to Claim 14.  Additionally, the contacting is with one or more “target specific primers” (ibid) that anneals to a specific nucleotide sequence (ibid at ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), which correspond to Claim 15.
So regarding Claims 14-15, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. and Arezi et al. (as explained above) to include use of a primer that anneals to RNA molecules with reverse transcriptase as taught by Adey et al. with the reasonable expectation of successfully expanding and improving the method to include indexing of both DNA molecules (through tagmentation as explained above) and RNA molecules (through extension of the primer using reverse transcriptase with RNAs of the nuclei) without surprising or unexpected results.  
Regarding Claims 16 and 17, Adey et al. further teach methods with processing to add the first compartment specific index sequence using a two-step process of adding a nucleotide sequence comprising a universal sequence (see e.g. page 2, ¶0014, “universal primer”) to the nucleic acid fragments and then adding the first compartment specific index sequence to the nucleic acid fragments (ibid, “contacting the indexed nucleic acid fragments in each compartment with a first universal primer and a second universal primer, each including an index sequence”), which correspond to Claim 16, and with use of a transposome complex that comprises the universal sequence (ibid at ¶0013), which corresponds to Claim 17.
So regarding Claims 16-17, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to practice the method of Adey et al. and Arezi et al. (as explained above) with inclusion of the features of Claims 16-17 as taught by Adey et al. (and described above) with the reasonable expectation of successfully performing the method without surprising or unexpected results.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. and Arezi et al. as applied to Claims 4, 13-17, 24 and 41 above and further in view of Hashimshony et al. (“CEL-Seq: Single-Cell RNA-Seq by Multiplexed Linear Amplification” Cell Reports 2, 666–673, September 27, 2012; in IDS filed 4/29/2020), as previously cited.    
This rejection has not been previously presented.  
As an initial matter, all three documents are directed to the preparation of nucleic acid libraries and sequencing them as a common field of endeavor.  
The teachings of Adey et al. and Arezi et al. as applied to Claims 4, 13-17, 24 and 41 have been described above and are expressly re-emphasized, including the teachings related to Claims 14-15.    
Additionally, Adey et al. further teach methods with use of targets “obtained from a primary RNA sample by reverse transcription into cDNA” (see e.g. page 5, ¶0064). 
Adey et al. do not expressly teach linear amplification of nucleic acid fragments in their nuclei by use of a phage RNA polymerase as recited in Claims 6-7.  
Hashimshony et al. teach a method that linearly amplifies mRNA in isolated cells with the use of in vitro transcription (see e.g. Abstract and page 667, Figure 1A) by addition of a reverse transcription primer containing a T7 promoter, using that primer to reverse transcribe mRNA, and using T7 RNA polymerase (which corresponds to the “linear amplification mediator” of Claim 6 and the “T7 RNA polymerase” of Claim 7) in in vitro transcription.     
Additionally, Hashimony et al. teach conversion of the RNA transcripts into DNA followed by PCR amplification of the DNA (see Figure 1A, right half).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. and Arezi et al. by 
(A) introducing Hashimshony et al.’s reverse transcription primer and T7 RNA polymerase in combination with Arezi et al.’s primer for linear amplification to Adey et al.’s nuclei before distributing the nuclei to droplets, 
(B) performing (in nuclei) the linear amplification of Arezi et al. and the reverse transcription and in vitro transcription of Hashimshony et al. after indexing the nuclei by tagmentation (according to the method of Adey et al. and Arezi et al. as explained above), and then 
pooling the nuclei with Adey et al.’s step 16 followed by subsequent steps 17-18 (see their Fig. 1), 
all with the reasonable expectation of successfully expanding and improving the method to include targeting sequences reverse transcribed from mRNA and enrich those mRNA-derived sequences prior to addition of index sequences and subsequent inclusion of both DNA and cDNA sequence analysis without surprising or unexpected results.  
Additional rationales for the changes are provided by the skilled person’s recognition of the change as simple substitution of one known element for another to obtain predictable results and as simple use of a known technique (of Hashimshony et al.) to improve the similar method (of Adey et al. and Arezi et al.) in the same way.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. and Arezi et al. as applied to Claims 4, 13-17, 24 and 41 above and further in view of Gunderson et al. (US 2018/0273933 A1, as previously cited).  
This rejection has not been previously presented. 
As an initial matter, all three documents are directed to the preparation of nucleic acid libraries and sequencing them as a field of endeavor.  
The teachings of Adey et al. and Arezi et al. as applied to Claims 4, 13-17, 24 and 41 have been explained above and are expressly re-emphasized, including the teachings related to Claim 24.    
Adey et al. and Arezi et al. do not teach a further addition of a third index to dual indexed nuclei as presented in Claim 25.
Gunderson et al. teach methods of ‘four tier combinatoric indexing” of single cells with repeated rounds of pooling, redistribution, and labeling to attach “[c]ompartment-specific indexes” by “repeated rounds of ligation, polymerase extension, tagmentation, etc” (see e.g. Figure 1 and page 1, ¶0004).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. and Arezi et al. (as explained above) to further incorporate a third or additional index, in a manner as taught by Gunderson et al., such as by use of a third plurality of compartments after the second plurality taught by Adey et al., with the reasonable expectation of successfully improving the method to better ensure a unique identifier (in the form of three index sequences via combinatorial indexing) to aid subsequent sequence analysis without surprising or unexpected results.  
Additional motivation for the modification is provided by Gunderson et al., who teach “[a]dvantageously such indexing enables haplotype information to be obtained at higher concentrations of nucleic acid compared to the mere dilution of a nucleic acid in a single compartment to an amount equivalent to a haplotype of the nucleic acid”, and so presents an additional reasonable expectation of expanding the range of applications for the method of Adey et al. and Arezi et al. 
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the methods taught by the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gunderson et al.) to improve the similar method of Adey et al. and Arezi et al.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adey et al., Arezi et al. and Hashimshony et al. as applied to Claims 6-7 above and further in view of Gravina et al. ((“Single-cell, locus-specific bisulfite sequencing (SLBS) for direct detection of epimutations in DNA methylation patterns” Nucleic Acids Research, 2015, Vol. 43, No. 14 e93, doi: 10.1093/nar/gkv366), as previously cited.  
This rejection has not been previously presented.
As an initial matter, all three documents are directed to single cell based sequencing of nucleic acids as a field of endeavor.  
The teachings of Adey et al., Arezi et al. and Hashimshony et al. as applied to Claims 6-7 have been explained above.  
Adey et al., Arezi et al. and Hashimshony et al. do not teach further treatment of indexed nuclei for methylation analysis as present in Claim 26.  
Gravina et al. teach treatment of single cells, and the nuclei therein, to cause bisulfite conversion for sequencing based analysis of DNA methylation patterns (see e.g. Abstract and page 2, left and right columns).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al., Arezi et al. and Hashimshony et al. (as explained above) to further incorporate treatment of singled cells and the nuclei therein as taught by Gravina et al., with the reasonable expectation of successfully improving the method by expanding it to include sequencing based analysis of DNA methylation patterns without surprising or unexpected results.      
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the methods taught by the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gravina et al.) to improve the similar method of Adey et al., Arezi et al. and Hashimshony et al.  

Response to Applicant Arguments
Applicant's arguments in the 8/19 Reply (see pgs 11-12) have been fully considered in totality with the evidence of record and to the extent they apply to the above rejections.  The arguments are not persuasive.
Applicant argues that Claim 4 has been “amended to recite the subject matter of claims 21 and 22 and intervening claims 18 and 19” and so are not subject to the previously applied rejections.  This argument is not persuasive because the previous rejections have been withdrawn.  Additionally, this argument does not address new Claim 41, which presents the same subject matter as previous Claim 4. 
Moreover, the new rejections above address the subject matter of the amended claims.  

Double Patenting – Withdrawn and New
In light of the cancellation of Claims 34, 38 and 40, the previous advisements based on 37 CFR 1.75 has been withdrawn.  
In light of claim amendments and cancellations, the previous provisional rejection of Claims 4, 6-8, 11-13, 18-20, 24, 34-36 and 38-40 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Hashimshony et al. has been withdrawn.  
In light of claim amendments, the previous provisional rejection of Claim 25 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Hashimshony et al. and Gunderson et al. has been withdrawn.  
In light of claim amendments, the previous provisional rejection of Claim 26 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Hashimshony et al. and Gravina et al. has been withdrawn.  
In light of their cancellation, the previous provisional rejection of Claims 5, 9 and 37 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Hashimshony et al. has been withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 8, 11-13, 23-24, 39 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 (hereafter the ‘947 or reference application) in view of Arezi et al. as cited above.  The following is based on copending Claim 1 as amended on May 25, 2022.  
This provisional rejection has not been previously presented.  
Regarding instant Claims 4 and 41, copending claim 1 teaches steps (a) through (h) in the following order: step “(a) providing cross-linked isolated nuclei” and step “(b) subjecting the cross-linked isolated nuclei to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei [ ] with a detergent comprising sodium dodecyl sulfate (SDS)” (emphasis added), which corresponds to “providing a plurality of isolated single nuclei” in instant Claims 4 and 41 (see lines 3-4 of each claim) as well as “genomic DNA” of Claim 39.  The correspondence to Claims 4 and 41 is evidenced by the instant specification (and instant Claims 11-12 as explained further below):
 “Nucleosome depletion largely follows xSDS methods in sci-DNA-seq (Vitak et al., 2017) except that the lysis buffer is modified to be compatible with downstream LIANTI protocol (Chen et al., 2017). Cells are crosslinked in 10 mL DMEM complete media with 406 L 37% formaldehyde (final conc. 1.5%) at r.t. for 10 min (gently inverting the tubes). We then add 800 μL 2.5 M Glycine and incubate on ice for 5 min. Cells are pelleted and washed with 1 mL lysis buffer (60 mM Tris-Ac pH 8.3, 2 mM EDTA pH 8.0, 15 mM DTT). The pellet is resuspended in 1 mL lysis buffer with 0.1% IGEPAL (18896, SIGMA) and incubated on ice for 20 min. Nuclei are then pelleted, washed with 1×NEBuffer2.1, and resuspended in 800 1×NEBuffer2.1 with 0.3% SDS for nucleosome depletion at 42° C. (vigorous shaking for 30 min, 500 rpm). We then add 180 L 10% Triton-X and vigorous shaking for 30 min at 42° C. (500 rpm). Permeabilized nuclei are then washed in 1 mL lysis buffer twice and resuspended in lysis buffer at 20,000 nuclei per μL” (emphasis added; see pg 112, ¶00363, and its publication as US 2019/0382753 A1, ¶00333), 
 
which describes “isolated single nuclei” as recited in instant Claims 4 and 41 as having been crosslinked with formaldehyde, and treated with SDS and Triton-X as detergents.  Additionally, the “genomic DNA” in copending claim 1 corresponds to instant Claim 39.  
Copending claim 1 also teaches step “(c) distributing subsets of the nucleosome-depleted nuclei into a first plurality of compartments and contacting each subset with a plurality of transposome complexes” (emphasis added) and step “(d) fragmenting nucleic acids in the [ ] nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments”, which correspond to the “distributing” and “processing [ ] wherein the processing comprises [ ] transposition” (i.e. steps (3) and (5)) of instant Claims 4 and 41.  
Copending claim 1 further teaches step “(e) combining the nucleosome-depleted nuclei to generate pooled indexed nuclei” (emphasis added), which corresponds to the last step of “combining” in instant Claims 4 and 41.  
Regarding instant Claims 11-12, copending claim 1 teaches step “(b) subjecting the isolated nuclei to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei, while maintaining integrity of the isolated nuclei” (emphasis added), which corresponds to the “conditions to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” of instant Claims 11 and 12.  
Regarding instant Claim 13, copending claim 1 teaches step (c) as including “wherein the first index sequence in each compartment [ ] comprises a nucleotide sequence that is different from the nucleotide sequence of first index sequences in the other compartments”, which corresponds to instant Claim 13.  
Regarding instant Claim 24, copending claim 1 teaches steps (f) and (g) which correspond to the “distributing” and “introducing” in instant Claim 24.  
Copending claim 1 does not teach “introducing a linear amplification mediator” and “amplifying” (after “processing”) as present in instant Claims 4 and 41 (see last two lines of Claim 4).  Copending claim 1 also does not teach additional exponential amplification as present in instant Claim 23.  
As explained above in the obviousness rejection of Claims 4, 13-17, 24 and 41, Arezi et al. teach a method with tagmentation followed by linear amplification (see top two-thirds of their Fig. 3 as reproduced above), which method is analogous to step (d) of copending claim 1.  And in a modification of that step (d) (i.e. tagmentation of nuclei in that step) to be Arezi et al.’s tagmentation method (also in nuclei in light of copending claim 1), an artisan having ordinary skill would consider possibilities of introducing Arezi et al.’s “primer P1” to the nuclei with any of steps (a) through (d) of copending claim 1, or between any two of steps (a) through (d).  But further consideration would indicate that introduction before completing “chemical treatment” in step (b) would be less desirable because of possible interference with, or by, the chemical treatment used.  
This leaves introduction of “primer P1” to occur after step (b) is completed.  This leaves four possibilities:  before step (c), which corresponds to the “introducing” step in Claims 4 and 41); as part of step (c); after step (c) and before step (d); or as part of step (d).  Among these four possibilities, an artisan having ordinary skill would recognize introduction after step (b) and before step (c) as most desirable because it can provide “primer P1” more homogenously to the nuclei before they are distributed by step (c) of copending claim 1.  
And after partitioning into droplets, use of “primer P1” in linear amplification as taught by Arezi et al. would occur in the nuclei after step (d) of copending claim 1, which would correspond to the “amplifying” step in Claims 4 and 41.  The extension of those primers P1 in nuclei maintains step (e) of copending claim 1 to combine “the indexed nuclei”.  
Arezi et al. also teach subsequent exponential amplification of products from the linear amplification reaction as illustrated at the bottom of their Figure 3, reproduced as follows:

    PNG
    media_image9.png
    270
    417
    media_image9.png
    Greyscale
,
which corresponds to instant Claim 23.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 by 
(A) substituting step (d) thereof with Arezi et al.’s method of tagmentation with linear amplification method to obtain the advantages taught by Arezi et al. (as described in the first obviousness rejection above), with inclusion of step (d)’s index sequences in the transposome complexes, and with 
(B) prior introduction of a primer (to be extended for linear amplification) after copending claim 1’s step (b)’s depleting of nucleosomes and before step (c)’s distributing nuclei, with 
(C) extension of those primers in the linear amplification of Arezi et al. after indexing nuclei by tagmentation in step (d) of copending claim 1, and
(D) exponential amplification of the extension products as taught by Arezi et al., and then 
combining the nuclei in step (e) of copending claim 1 followed by steps (f) through (h) thereof, 
all with the reasonable expectation of successfully improving the method of copending claim 1 with the advantages taught by Arezi et al. without surprising or unexpected results.  An additional motivation for the modification is provided by recognition that linear amplification can provide higher fidelity than exponential amplification (see discussion of LIANTI in the Background section of the instant specification, ¶0005, last four sentences).  
Additional rationales for the changes are provided by the skilled person’s recognition of the change as simple substitution of one known element (tagmentation with linear amplification of Arezi et al.) for another (tagmentation in step (d) of copending claim 1) to obtain predictable results and as simple use of known techniques (of Arezi et al.) to improve the similar method (of copending claim 1) in the same way.  
This is a provisional nonstatutory double patenting rejection.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Arezi et al. as applied to Claims 4, 8, 11-13, 23-24, 39 and 41 above and further in view of Gunderson et al. (as cited above).  
The following is based on copending Claim 1 as amended on May 25, 2022.  
This provisional rejection has not been previously presented.  
The teachings of copending claim 1 and Arezi et al. have been explained above.  They do not teach a further addition of a third index to dual indexed nuclei as presented in Claim 25.
Gunderson et al. teach methods of ‘four tier combinatoric indexing” of single cells with repeated rounds of pooling, redistribution, and labeling to attach “[c]ompartment-specific indexes” by “repeated rounds of ligation, polymerase extension, tagmentation, etc” (see e.g. Figure 1 and page 1, ¶0004).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 and Arezi et al. (as explained above) to further incorporate a third or additional index, in a manner as taught by Gunderson et al., such as by use of a third plurality of compartments after the second plurality taught by copending claim 1, with the reasonable expectation of successfully improving the method to better ensure a unique identifier (in the form of three index sequences via combinatorial indexing) to aid subsequent sequence analysis without surprising or unexpected results.  
Additional motivation for the modification is provided by Gunderson et al., who teach “[a]dvantageously such indexing enables haplotype information to be obtained at higher concentrations of nucleic acid compared to the mere dilution of a nucleic acid in a single compartment to an amount equivalent to a haplotype of the nucleic acid”, and so presents an additional reasonable expectation of expanding the range of applications for the method of copending claim 1 and Arezi et al. 
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the methods taught by the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gunderson et al.) to improve the similar method of copending claim 1 and Arezi et al.  
This is a provisional nonstatutory double patenting rejection.

Claim 26 is are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Arezi et al. as applied to Claims 4, 8, 11-13, 23-24, 39 and 41 above and further in view of Gravina et al. (as cited above).  
The following is based on copending Claim 1 as amended on May 25, 2022.  
This provisional rejection has not been previously presented.  
The teachings of copending claim 1 and Arezi et al. have been explained above.  They do not teach further treatment of indexed nuclei for methylation analysis as present in Claim 26.  
Gravina et al. teach treatment of single cells, and the nuclei therein, to cause bisulfite conversion for sequencing based analysis of DNA methylation patterns (see e.g. Abstract and page 2, left and right columns).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 and Arezi et al. (as explained above) to further incorporate treatment of nuclei as taught by Gravina et al., with the reasonable expectation of successfully improving the method by expanding it to include sequencing based analysis of DNA methylation patterns without surprising or unexpected results.      
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the methods taught by the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gravina et al.) to improve the similar method of copending claim 1 and Arezi et al.  
This is a provisional nonstatutory double patenting rejection.

Claims 14-17 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Arezi et al. as applied to Claims 4, 8, 11-13, 23-24, 39 and 41 above and further in view of Adey et al. (as cited above).  
The following is based on copending Claim 1 as amended on May 25, 2022.  
This provisional rejection has not been previously presented.  
The teachings of copending claim 1 and Arezi et al. have been explained above.  They do not teach the subject matter of instant Claims 14-17 and 29-32.  
Regarding Claims 14 and 15, Adey et al. teach methods with contacting each subset with reverse transcriptase (see e.g. page 6, ¶0067, “by the action of reverse transcriptase”) and a primer that anneals to RNA molecules in the isolated nuclei (see e.g. page 7, ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), wherein the primer in each compartment comprises the first index sequence that is different from first index sequences in the other compartments to generate the indexed nuclei or cells comprising the indexed nucleic acids (ibid at ¶0073, the “secondary amplification need not be identical”), all of which corresponds to Claim 14.  Additionally, the contacting is with one or more “target specific primers” (ibid) that anneals to a specific nucleotide sequence (ibid at ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), which correspond to Claim 15.
So regarding Claims 14-15, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 and Arezi et al. (as explained above) to include use of a primer that anneals to RNA molecules with reverse transcriptase as taught by Adey et al. with the reasonable expectation of successfully expanding and improving the method to include indexing of both DNA molecules (through tagmentation as explained above) and RNA molecules (through extension of the primer using reverse transcriptase with RNAs of the nuclei) without surprising or unexpected results.  
Regarding Claims 16 and 17, Adey et al. teach methods with processing to add the first compartment specific index sequence using a two-step process of adding a nucleotide sequence comprising a universal sequence (see e.g. page 2, ¶0014, “universal primer”) to the nucleic acid fragments and then adding the first compartment specific index sequence to the nucleic acid fragments (ibid, “contacting the indexed nucleic acid fragments in each compartment with a first universal primer and a second universal primer, each including an index sequence”), which correspond to Claim 16, and with use of a transposome complex that comprises the universal sequence (ibid at ¶0013), which corresponds to Claim 17.
So regarding Claims 16-17, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to practice the method of copending claim 1 and Arezi et al. (as explained above) with inclusion of the features of Claims 16-17 as taught by Adey et al. (and described above) with the reasonable expectation of successfully performing the method without surprising or unexpected results.  
Regarding Claim 29, Adey et al. further teach the practice of methods with compartments such as “wells, droplets” (see e.g. page 5, ¶0060). 
Regarding Claims 30 and 31, Adey et al. further teach the practice of methods with use of “from 1 to about 2000 nuclei” when “distributing subsets of the nucleosome-depleted nuclei, [or] distributing subsets of the pooled indexed nuclei” (see e.g. page 2, ¶0011, as well as page 9, ¶0097, and page 10, ¶¶0104-0105), which overlaps with the range of 50 to 100 million in Claims 30 and 31.
Regarding Claim 32, Adey et al. further teach the practicing methods with use of “a surface that includes a plurality of amplification sites, where the amplification sites include at least two populations of attached single stranded capture oligonucleotides having a free 3' end, and contacting the surface that includes amplification sites with the dual-index fragments under conditions suitable to produce a plurality of amplification sites that each include a clonal population of amplicons from an individual dual-index fragment” (see e.g. page 2, ¶0016).
So regarding Claims 29-32, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to practice the method of copending claim 1 and Arezi et al. (as explained above) with inclusion of the features of Claims 29-32 as taught by Adey et al. (and described above) with the reasonable expectation of successfully performing the method without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Arezi et al. and Adey et al. as applied to Claims 14-17 and 29-32 above and further in view of Hashimshony et al. (as cited above).  
The following is based on copending Claim 1 as amended on May 25, 2022.  
This provisional rejection has not been previously presented.  
The teachings of copending claim 1, Arezi et al. and Adey et al. have been explained above. 
Adey et al. further teach methods with use of targets “obtained from a primary RNA sample by reverse transcription into cDNA” (see e.g. page 5, ¶0064). 
Copending claim 1, Arezi et al. and Adey et al. do not expressly teach linear amplification of nucleic acid fragments in their nuclei by use of a phage RNA polymerase as recited in Claims 6-7.  
Hashimshony et al. teach a method that linearly amplifies mRNA in isolated cells with the use of in vitro transcription (see e.g. Abstract and page 667, Figure 1A) by addition of a reverse transcription primer containing a T7 promoter, using that primer to reverse transcribe mRNA, and using T7 RNA polymerase (which corresponds to the “linear amplification mediator” of Claim 6 and the “T7 RNA polymerase” of Claim 7) in in vitro transcription.     
Additionally, Hashimony et al. teach conversion of the RNA transcripts into DNA followed by PCR amplification of the DNA (see Figure 1A, right half).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1, Arezi et al. and Adey et al. by 
(A) introducing Hashimshony et al.’s reverse transcription primer and T7 RNA polymerase in combination with Arezi et al.’s primer for linear amplification to the nucleosome depleted nuclei of copending claim 1 before distributing the nuclei, 
(B) performing (in the nuclei) the linear amplification of Arezi et al. and the reverse transcription and in vitro transcription of Hashimshony et al. after indexing the nuclei by tagmentation (in accordance with copending claim 1 and Arezi et al. as explained above), and 
(C) exponential amplification of Arezi et al.’s linear amplification extension products, and then 
combining the nuclei in step (e) of copending claim 1 followed by steps (f) through (h) thereof, 
all with the reasonable expectation of successfully expanding and improving the method to include targeting sequences reverse transcribed from cellular mRNA and enrich those mRNA-derived sequences prior to addition of index sequences and subsequent inclusion of both DNA and cDNA sequence analysis without surprising or unexpected results.  
Additional rationales for the changes are provided by the skilled person’s recognition of the change as simple substitution of one known element for another to obtain predictable results and as simple use of a known technique (of Hashimshony et al.) to improve the similar method (of copending claim 1, Arezi et al. and Adey et al.) in the same way.  
This is a provisional nonstatutory double patenting rejection.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 (hereafter the ‘947 or reference application) in view of Hashimshony et al. as applied to Claims 4, 6-8, 11-13, 18-20, 24, 34, 36 and 38-40 on the ground of nonstatutory double patenting above in view of Gunderson et al. (as cited above).  
 
Claim 25 is are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 in view of Arezi et al. and Adey et al. as applied to Claims 14-17 and 29-32 above and further in view of Hashimshony et al. (as cited above).  

Response to Applicant Arguments
Applicant's arguments in the 8/19 Reply (see pgs 12-13) have been fully considered in totality with the evidence of record.  The arguments are not applicable to the above new provisional rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635